The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       February 2, 2015

                                     No. 04-14-00374-CR

                                     Luis Arnaldo BAEZ,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR6881
                      Honorable Philip A. Kazen, Jr., Judge Presiding

                                       ORDER
         Appellant’s brief was originally due to be filed on December 1, 2014. We granted
Appellant’s first and second motions for extensions of time to file the brief until January 30,
2015. On January 30, 2015, Appellant filed an unopposed third motion for extension of time to
file the brief.
       Appellant’s motion is GRANTED. Appellant brief is due to be filed no later than
March 2, 2015. Absent written proof of extenuating circumstances, no further extension will
be granted.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court